          Case 4:20-cv-00893-KGB Document 6 Filed 12/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

PATRICK DOBBINS                                                                      PLAINTIFF
ADC #141341

v.                               Case No. 4:20-cv-00893-KGB

WENDY KELLEY, et al.                                                            DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Patrick Dobbins’s complaint is dismissed without prejudice (Dkt. No. 1).

       It is so ordered this 4th day of December, 2020.

                                                    _______________________________
                                                    Kristine G. Baker
                                                    United States District Judge
